Name: Commission Regulation (EEC) No 3474/90 of 28 November 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/56 Official Journal of the European Communities 1 . 12. 90 COMMISSION REGULATION (EEC) No 3474/90 of 28 November 1990 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 2 850 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 3 OJ No L 136, 26. 5. 1987, p . 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 1 . 12. 90 Official Journal of the European Communities No L 336/57 ANNEX LOTS A, B and C 1 . Operation Nos ('): 841-843/90  Commission Decision of 2. 7. 1990 2. Programme : 1990 3. Recipient : Peru 4. Representative of the recipient (3) : Oficina Nacional de Apoyo Alimentario (ONAA), Natallo SÃ ¡nchez 220, Piso 14, Jesus Maria, Lima (Peru); tel. 24 24 64 5. Place or country of destination : Peru 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (*) f) : (see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 1 500 tonnes 9. Number of lots : three (three x 500 tonnes) 10. Packaging and marking : 25 kg (8) see OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary marking on packaging : 'ACCIÃ N 841 /90/, 842/90/ or 843/90 / LECHE EN POLVO DESCREMADA VITAMINADA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA AL PERU / DISTRIBUCIÃ N GRATUITA' and OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder, and the incorporation of vitamins must be carried out after the award of the tender i 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  Avenida Argentina, 3017, Callao 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage where the supply is awarded at the fort of shipment : 7  18 . 1 . 1991 18. Deadline for the supply : 22. 2. 1991 1 9 . Procedure for determining the costs of supply : invitation to tender ' 20 . Date of expiry of the period allowed for submission of tenders (4) : 12 noon on 17. 12. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 1 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 7  12. 2. 1991 (c) deadline for the supply : 22. 3 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Brussels ; telex : AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer refund applicable on 26. 10 . 1990, fixed by Commission Regulation (EEC) No 3088/90, (OJ No L 295, 26. 10. 1990, p. 40) No L 336/58 Official Journal of the European Communities 1 . 12. 90 LOTS D and E 1 . Operation Nos (') : 967 and 975/90  Commission Decision of 15. 6 . 1990 2. Programme : 1990 3. Recipient : Mozambique 4. Representative of the recipient (') :  lot D : Protal-Produtos alimentares limitada, Av. Mozambique 2270, PO Box 1852 Maputo, tel . 47 52 33, fax 475218, telex 6-373 prota mo  lot E : Cogropa Av. 25 de Setembro, 916 r/c, 1 , PO Box 308, Maputo, Mozambique tel . 41 70 71 , telex 6370, fax 201 35 5. Place or country of destination : Mozambique 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) (10) : (see OJ No C 216, 14. 8 . 1987, p. 4 (under I.1A1 to I.1A2) 8 . Total quantity : 1 350 tonnes 9 . Number of lots : two (lot D : 967/90  850 tonnes ; lot E : 975/90  500 tonnes) 10 . Packaging and marking : 25 kg (")(u) and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1.A.3) Supplementary markings on the packaging : 'ACÃ Ã O N? 967/90 /' or '975/90 / LEITE EM PÃ  / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1.A.4) 11 . Method of mobilization of the product : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Maputo 16 . Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  17. 1 . 1991 18. Deadline for the supply : 28 . 2. 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 17. 12. 1 990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 1 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  7. 2 . 1991 (c) deadline for the supply : 15. 3 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Brussels, telex : AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*) : refund applicable on 26. 10 . 1990, fixed by Commission Regulation (EEC) No 3088/90 (OJ No L 295, 26. 10 . 1990, p. 40) 1 . 12. 90 Official Journal of the European Communities No L 336/59 Notes (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicat^ the caesium-134 and -137 levels. (3) Commission delegate to be contacted by the successful tenderer : M. Benito Prior, Delegation CCE, Calle Orinoco, Las Mercedes, Ap. 768076, Las Americas 1061A, Caracas, Venezuela, tel . (58-2) 91 51 33, telex 27298 COMEU VC, fax (58-2) 91 88 76. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. (7) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. (8) The bags must be placed in 20-foot containers . The free holding period for containers must be at least 15 days . (') Commission delegate to be contacted by the successful tenderer : FSC Da Camara, CP 1306, Maputo, tÃ ©l. 74 40 93, telex 6-146 CCE-MO. (10) Veterinary certificate issued by an official entity stating that the product was processed with pasteurized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered food ­ and-mouth disease nor any other notifiable infectious/contagious disease during the 90 days prior to the processing. (n) The following documents must be sent to the beneficiary's representative immediately after loading to enable him to obtain an import license :  original pro forma invoice indicating :  type of goods,  fob price,  insurance costs,  freight costs ,  packing list,  veterinary certificate,  certificate of origin,  bill of lading ( 1 /3 original). (12) Palletization of skimmed-milk powder : 25 kilogram bags to be supplied on a two-way double deck reversible pallet with protruding slats, as per design, of the following dimensions : 1,1 m x 1,4 m (approximately):  upper board 22 mm thick  bottom board 22 mm thick  blocks 95 x 95 mm 40 bags to be placed onto the pallets, interlocked and shrink-wrapped with a plastic sheet of 1 50 micron thickness, with three external adjustable nylon straps in each direction to secure the unit-load. No L 336/60 Official Journal of the European Communities 1 . 12. 90